Exhibit 10.c

 

DPL INC.

PARTICIPATION AGREEMENT

 

This PARTICIPATION AGREEMENT (“Agreement”) is entered into this 14th day of May,
2010 (the “Effective Date”) among DPL Inc., an Ohio corporation (“DPL”), The
Dayton Power and Light Company, an Ohio corporation (“DP&L”) (collectively, the
“Company”), and Kevin W. Crawford (“Executive”).

 

WHEREAS, DPL has an executive compensation program (the “Program”), generally
effective as of January 1, 2006;

 

WHEREAS, the Program provides benefits pursuant to the following plans which
have been approved by the Compensation Committee of the Board of Directors of
the Company (the “Committee”) and adopted by the Board of Directors of the
Company (the “Board”): the DPL Inc. Severance Pay and Change of Control Plan,
the DPL Inc. Supplemental Executive Defined Contribution Retirement Plan, the
DPL Inc. 2006 Equity and Performance Incentive Plan, the DPL Inc. Executive
Incentive Compensation Plan (the “EICP”), the DPL Inc. 2006 Deferred
Compensation Plan for Executives and the DPL Inc. Pension Restoration Plan
(collectively, the “Plans”);

 

WHEREAS, Executive’s participation in the Plans and eligibility for the benefits
provided thereunder requires execution of this Agreement; and

 

WHEREAS, the Company desires to provide Executive benefits in addition to those
provided by the Program, as described herein.

 

NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, Executive agrees as
follows:

 

1.             Effective Date.  This Agreement is effective on the Effective
Date and will continue in effect as provided herein.

 

2.             Participation in the Plans.  The Company confirms that Executive
has been designated by the Committee and the Board to participate in each of the
Plans pursuant to the terms thereof contingent on his execution of this
Agreement.  The Company and the Executive agree that, in light of the Board’s
modification of excise tax eligibility under the Severance and Change of Control
Plan, as a participant in the Severance and Change of Control Plan prior to
January 1, 2009, the Executive will continue to be eligible to receive excise
tax gross-ups under the Severance and Change of Control Plan.  The Executive is
eligible to receive additional benefits as such are provided to other similarly
situated employees of the Company from time to time.

 

3.             Remaining Rights.  Notwithstanding the terms of Section 2,
Executive and Company hereby agree that nothing in this Agreement negates or
diminishes the Executive’s right (a) to receive cash payouts under any stock
incentive units awarded under the DP&L Management Stock Incentive Plan, as
described in and subject to the terms and conditions contained in the Letter
between DPL and Executive dated April 27, 2001, a copy of which is attached as
Exhibit A.

 

1

--------------------------------------------------------------------------------


 

The Company and Executive further agree that, upon execution of this
Participation Agreement, the Participation Agreement between the Company and
Executive dated August 30, 2007, which granted Executive rights under the
Company’s Severance and Change of Control Plan, shall be null and void and have
no further effect and that any other rights the Executive had or was eligible to
receive or potentially receive under the previous Participation Plan shall be
forever waived.

 

3.             Perquisite Allowance.  By executing this Agreement, Executive
shall be entitled to receive a perquisite allowance in the amount of $20,000 per
year (the “Perquisite Allowance”), for each year that (a) Executive remains
designated by the Committee as eligible to receive the Perquisite Allowance and
(b) DPL continues to make the Perquisite Allowance available to executive-level
employees of the Company.  Executive has been designated by the Committee as
eligible to receive the Perquisite Allowance for 2010.  The Perquisite Allowance
for 2010 shall be paid as soon as practicable after the execution of this
Participation Agreement.  The Perquisite Allowance for years after 2010 shall be
paid to Executive as soon as practicable after the Committee designates
Executive as eligible to receive the Perquisite Allowance for that year.  The
Perquisite Allowance will not be deemed “compensation,” as that term is defined
under any of the Plans, nor under any other plan, practice, program or policy of
the Company or any of its affiliates, as in effect from time to time.

 

4.             Non-Solicitation.  As a condition to his eligibility to
participate in the Program, Executive hereby agrees that during his employment
and for a period of two years following his termination of employment with the
Company, Executive will not (a) solicit for employment with himself or any firm
or entity with which he is associated, any employee of the Company, its
subsidiaries or affiliates, or otherwise disrupt, impair, damage or interfere
with the Company’s, its subsidiaries’ or affiliates’ relationships with their
employees or (b) solicit for Executive’s own behalf or on behalf of any other
person(s), any retail customer of the Company, its subsidiaries or affiliates,
that has purchased products or services from the Company, its subsidiaries or
affiliates, at any time (i) with respect to solicitation during employment,
during the Executive’s employment or (ii) with respect to solicitation after
termination of employment, in the twelve months preceding the date on which
Executive’s employment with the Company, its subsidiaries or affiliates is
terminated or that the Company, its subsidiaries or affiliates are actively
soliciting or have known plans to solicit, for the purpose of marketing or
distributing any product, pricing or service competitive with any product,
pricing or service then offered by the Company, its subsidiaries or affiliates
or which the Company, its subsidiaries or affiliates have known plans to offer.

 

[Signatures on the Following Page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

 

DPL INC. and

 

THE DAYTON POWER AND LIGHT COMPANY

 

 

 

 

 

 

By:

 

 

 

Paul M. Barbas

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

Kevin W. Crawford

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

Crawford SIU Letter Agreement, dated April 27, 2001

 

4

--------------------------------------------------------------------------------


GRAPHIC [g124321ko03i001.jpg]

 

Allen M. Hill

 

President and

Chief Executive Officer

(937) 259-7205

 

April 27, 2001

 

Kevin W. Crawford

DPL Inc.

 

Dear Kevin:

 

Congratulations! The Management SIU program which you participated in ended
December 31, 2000. Your total awards, with accrued dividends, is 14,485 SIU’s.

 

In accordance with the program, SIU’s which have vested will be paid, in cash,
in the year in which they vest. Payments will occur on July 15 of each payout
year and will be based on the average of the last closing price of the previous
three months. Attached is your vesting schedule indicating the timing and
amounts of your vested SIU’s.

 

All program requirements and criteria, including your continuance as an
employee, remain effective.

 

Again, congratulations!

 

 

Sincerely,

 

GRAPHIC [g124321ko03i002.jpg]

 

DPL Inc. · P.O. Box 8815 · Dayton, Ohio 45401

 

5

--------------------------------------------------------------------------------


 

THE DAYTON POWER & LIGHT COMPANY

Management SIU Program

Vesting Schedule

 

Crawford, Kevin W.

 

 

Award

 

Vested Awards

 

 

 

 

Year

 

SIU

 

2001

 

2002

 

2003

 

2004

 

2005

 

2006

 

2007

 

2008

 

2009

 

2010

 

Total

 

 

1995

 

0

 

0

 

0

 

0

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

0

 

 

1996

 

1,350

 

 

 

270

 

270

 

270

 

270

 

270

 

 

 

 

 

 

 

 

 

1,350

 

 

1997

 

3,000

 

 

 

 

 

600

 

600

 

600

 

600

 

600

 

 

 

 

 

 

 

3,000

 

 

1998

 

3,000

 

 

 

 

 

 

 

600

 

600

 

600

 

600

 

600

 

 

 

 

 

3,000

 

 

1999

 

3,000

 

 

 

 

 

 

 

 

 

600

 

600

 

600

 

600

 

600

 

 

 

3,000

 

 

2000

 

3,000

 

 

 

 

 

 

 

 

 

 

 

600

 

600

 

600

 

600

 

600

 

3,000

 

 

Dividends

 

1,135

 

0

 

23

 

74

 

125

 

176

 

227

 

204

 

153

 

102

 

51

 

1,135

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

14,485

 

0

 

293

 

944

 

1,595

 

2,246

 

2,897

 

2,604

 

1,953

 

1,302

 

651

 

14,485

 

 

6

--------------------------------------------------------------------------------